DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 , 18, 19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, “the solvent” lacks antecedent basis; it is treated as “a solvent”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The entirety of claim 24 is already claimed in claim 14 (last two lines of claim 14).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
If Applicant intended claim 24 to depend from claim 3, the same logic from claim 24 applies to the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 14, 18, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al (US 5,637,087) in view of Engel et al (US 5,728,738) and Vincenti et al (Cochlear Effects of Mesna Application into the Middle Ear; PMID: 10842611).
Regarding claim 3, O’Neil discloses device for delivering a solution to tissues and organs for weakening intertissues and/or organs adhesion to facilitate dissection (device is a syringe and capable of such) comprising a first chamber containing a powder 20 (Col.3 ll 22), a second chamber for housing a solvent 26 and at least one outlet 16 for delivering the solution, wherein said outlet is in fluid communication with at least one of the chambers (fig 5); and wherein said chambers are separated from each other by at least one disruptable membrane 22 and are in fluid communication with each other upon disruption of said membrane thereby forming the solution (figs 1-4).
While O’Neil substantially discloses the invention as claimed, it does not disclose the powder consists of sodium 2-mercaptoethanesulfonate.
It is known that sodium 2-mercaptoethanesulfonate (aka mesna) is highly sensitive to oxygen and rapidly decomposes (Col.1 ll 16-18 of Engel).
Vincenti discloses using a 10% or 20% mesna solution (abstract, pg 426) and which states that mesna is helpful in detaching tissues from others (discussion section pg 431). While Vincenti doesn’t explicitly disclose the mesna solution is only mesna and its solvent, the other chemicals used are disclosed in explicit detail (pg 426, operative procedure detailing the anesthesia; pg 426 transmission electron microsope study detailing both the overdose and the fixing fluids) such that one of ordinary skill in the art would appreciate that Vincenti discloses a solution with only the solvent and mesna 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil such that the powder consists of 2-mercaptoethanesulfonate as taught by Vincenti in order to aid in detaching tissues as desired and the mesna of Vincenti benefits from O’Neil’s ability to maintain two components in isolation until they are ready to be used.
Regarding claim 8, wherein the first chamber and/or the second chamber are movable (figs 1-5).  
Regarding claim 12, further comprising an outlet suitable for connection to a surgical device 52 or to a delivery tube (fig 5).  
Regarding claims 14 and 24, O’Neil disclose a method of delivering a solution (fig 5), comprising: dissolving a solute 20 containing a powder (Col.3 ll 23) in the/a solvent 26 inside a device thereby obtaining the solution (fig 4).
While O’Neil substantially discloses the invention as claimed, it does not disclose the method is for weakening inter-tissues and/or organs adhesion to facilitate dissection by delivering a to tissues and/or organs, wherein the solution is devoid of an antioxidant and/or stabilizing agent, the powder consists of sodium 2-mercaptoethanesulfonate; and delivering the obtained solution to said tissues and/or organs, wherein delivery of the solution is performed at most 24 hours after obtaining the solution.  
It is known that sodium 2-mercaptoethanesulfonate (aka mesna) is highly sensitive to oxygen and rapidly decomposes (Col.1 ll 16-18 of Engel), such that one of 
Vincenti discloses using a 10% or 20% mesna solution (abstract, pg 426) and which states that mesna is helpful in detaching tissues from others (discussion section pg 431). While Vincenti doesn’t explicitly disclose the mesna solution is only mesna and its solvent, the other chemicals used are disclosed in explicit detail (pg 426, operative procedure detailing the anesthesia; pg 426 transmission electron microscope study detailing both the overdose and the fixing fluids) such that one of ordinary skill in the art would appreciate that Vincenti discloses a solution with only the solvent and mesna (and thus when viewed with O’Neil, the powder would consist of mesna so that it may be combined with the solvent to form the solution).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil such that the method is for weakening inter-tissues and/or organs adhesion to facilitate dissection by delivering a to tissues and/or organs, wherein the solution is devoid of an antioxidant and/or stabilizing agent, the powder consists of sodium 2-mercaptoethanesulfonate; and delivering the obtained solution to said tissues and/or organs as taught by Vincenti in order to aid in detaching tissues as desired and the mesna of Vincenti benefits from O’Neil’s ability to maintain two components in isolation until they are ready to be used.
Further, It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to deliver the solution is performed at most 24 hours (preferably on the order of minutes and/or immediately after mixing) 
Regarding claim 18, while O’Neil substantially discloses the invention as claimed, it does not disclose wherein the concentration of sodium 2-mercaptoethanesuilfonate in the solution is from 5% to 50%.  Vincenti discloses using a 10% or 20% mesna solution (abstract, pg 426) and which states that mesna is helpful in detaching tissues from others (discussion section pg 431). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil such that the concentration of sodium 2-mercaptoethanesuilfonate in the solution is from 5% to 50% as taught by Vincenti as it includes known concentrations for weakening inter-tissue connections.  
Regarding claim 20, O’ Neil discloses a kit comprising a solvent 26 for dissolving sodium 2-mercaptoethanesulfonate (figs 1-5) and a device according to claim 3 (see above).  
Regarding claim 27, further comprising a water jet surgery system 50 (the fluid may be ejected with such force as to form a water jet).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al (US 5,637,087) in view of Engel et al (US 5,728,738) and Vincenti et al (Cochlear Effects of Mesna Application into the Middle Ear; PMID: 10842611) and further in view of Kamstra (US 4,822,340).
Regarding claim 11, while O’Neil substantially discloses the invention as claimed, it does not disclose at least one air vent for air evacuation of the device and/or air insertion into the device.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil with at least one air vent for air evacuation of the device as taught by Kamstra to allow air to freely escape.
Claims 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al (US 5,637,087) in view of Engel et al (US 5,728,738) and Vincenti et al (Cochlear Effects of Mesna Application into the Middle Ear; PMID: 10842611) and further in view of Kriesel et al (US 5,807,323).
Regarding claims 13, 19 and 21, while O’neil substantially discloses the invention as claimed, it does not disclose the solvent is saline water.  
Vincenti discloses its control is saline water, which one of ordinary skill in the art would appreciate would make its solvent saline, so as to minimize experimental variability.
Regardless, Kriesel discloses saline solutions are known carrier liquid/diluent for pharmaceuticals in powder form (Col.1 ll 21-29).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil to utilize saline as the solvent as taught by Kriesel as it is a known carrier/diluent to powdered pharmaceuticals and O’Neil does not disclose a specific solvent.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al (US 5,637,087) in view of Engel et al (US 5,728,738) and Vincenti et al (Cochlear Effects of Mesna Application into the Middle Ear; PMID: 10842611) and further in view of Freeman et al (US 8,252,228).
Regarding claim 25, while O’Neil substantially discloses the invention as claimed, it does not disclose wherein prior to dissolving the sodium 2-mercaptoethanesulfonate in powder form in the solvent, the sodium 2-mercaptoethanesulfonate in powder form is sterilized by gamma irradiation performed at least at 20 kGy and at most at 50 kGy. Freeman discloses forming a powder (step 104, fig 1), sterilizing the powder (step 106, fig 1) and then reconstituting (step 108, fig 1).  Said sterilization being via gamma irradiation of 10 kGy to 20 kGy (claim 6 of Freeman). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil such that prior to dissolving the sodium 2-mercaptoethanesulfonate in powder form in the solvent, the sodium 2-mercaptoethanesulfonate in powder form is sterilized by gamma irradiation performed at least at 20 kGy and at most at 50 kGy as taught by Freeman to reduce the possibility of introducing harmful lifeforms into the patient.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al (US 5,637,087) in view of Engel et al (US 5,728,738) and Vincenti et al (Cochlear Effects of Mesna Application into the Middle Ear; PMID: 10842611) and further in view of Yoder et al (US 5,871,462).
Regarding claims 26 and 27, while O’Neil substantially discloses the invention as claimed, it does not disclose wherein the device containing the solution is connected to a water jet surgery system which delivers the solution at high pressure to said tissues and/or organs. Note the examiner is taking the position that one of ordinary skill in the art would appreciate “high pressure” requires more structure than O’Neil discloses. 


It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify O’Neil and Vincenti such that the device containing the solution is connected to a water jet surgery system which delivers the solution at high pressure to said tissues and/or organs as taught by Yoder as part of the goal of the initial reasons for combining of aiding in detaching tissues as desired.
Response to Arguments
Applicant’s arguments are moot as the new references disclose the limitations Applicant argues are missing from O’Neil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783